Citation Nr: 0626053	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hairy cell leukemia 
and, if so, whether service connection is warranted for this 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for hairy cell leukemia.  He responded with a 
timely Notice of Disagreement, and subsequently perfected his 
appeal upon the filing of a timely substantive appeal.  In 
December 2005, the veteran testified before the undersigned 
Veterans Law Judge.  


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for hairy cell 
leukemia, and the veteran did not file a timely appeal.  

2.  The evidence submitted since the November 1999 denial of 
the veteran's service connection claim for hairy cell 
leukemia is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran had military service in Vietnam between 
January 9, 1962, and May 7, 1975, and his exposure to 
herbicides is thus presumed.  

4.  Competent evidence establishing a nexus between the 
veteran's hairy cell leukemia and his herbicide exposure 
during military service has been presented.  



CONCLUSIONS OF LAW

1.  The November 1999 RO rating decision denying service 
connection for hairy cell leukemia is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Evidence submitted since the RO's November 1999 decision 
is new and material with respect to the claim for service 
connection for hairy cell leukemia, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2005).

3.  The award of service connection for hairy cell leukemia 
is warranted by the evidence of record.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

I. New and material evidence

The veteran seeks service connection for hairy cell leukemia, 
claimed as secondary to Agent Orange exposure.  However, 
review of the record indicates service connection for this 
disability was denied by the RO in November 1999, and the 
veteran's subsequent Notice of Disagreement was untimely.  
Thus, the November 1999 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  

In its October 2002 rating decision, the RO considered the 
veteran's claim on the merits, and did not consider the new 
and material evidence requirements of 38 U.S.C.A. § 5108.  
However, the Board must address the issue of new and material 
evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  Thus, the RO's 
characterization of the issue is not binding on the Board, 
and 38 U.S.C.A. § 5108 requirements must be met prior to 
reconsideration on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his claim, the veteran has submitted the April 
2002 written statement of D.S.P., M.D.  Dr. P. states he has 
treated the veteran for hairy cell leukemia the last several 
years, and considers Agent Orange "the most likely chemical 
agent" to have caused this disorder.  As the veteran had 
military service in Vietnam between January 9, 1962, and May 
7, 1975, his allegations of herbicide exposure are accepted 
as credible by the Board.  See 38 C.F.R. § 3.307(a)(6) 
(2005).  

The Board notes first that this opinion statement is new, in 
that it was not of record at the time of the most recent 
November 1999 denial.  Additionally, it is not cumulative and 
redundant of evidence already of record, as it suggests the 
veteran has a diagnosis of hairy cell leukemia resulting from 
Agent Orange exposure during military service.  No such 
evidence was of record at the time of the 1999 denial.  Next, 
because Dr. P.'s statement establishes a current disorder 
that is likely related to service, it is material, as it 
relates to an unestablished fact necessary to substantiate 
the claim.  Additionally, this evidence, when considered with 
the remainder of the record, raises a reasonable possibility 
of substantiating the claim at issue.  

Based on the above, the Board finds the April 2002 private 
medical opinion statement from Dr. D.S.P. to be both new and 
material evidence.  The veteran having submitted new and 
material evidence, his service connection claim for hairy 
cell leukemia must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

II. Service connection

The veteran's service connection claim for hairy cell 
leukemia having been reopened, it may be considered on the 
merits.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as certain cancers, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has alleged in part that any current prostate 
disorder is the result of herbicide exposure during military 
service in Vietnam.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  The veteran's military service in Vietnam during the 
pertinent time period is established in the record and 
acknowledged by the Board.  These regulations have also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents; however, the list of specified diseases does not 
include hairy cell leukemia.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2005).  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

In the present case, the veteran has submitted the 
aforementioned April 2002 medical opinion statement of 
D.S.P., M.D.  As was noted above, Dr. P. has treated the 
veteran for hairy cell leukemia for several years, and 
concluded Agent Orange was "the most likely chemical agent" 
to cause this disorder.  As Dr. P. is acknowledged to be a 
medical expert competent to opine on such matters, and the 
record is otherwise without evidence to the contrary, the 
Board concludes the veteran's hairy cell leukemia is likely 
the result of his herbicide exposure during military service.  
Therefore, the award of service connection for hairy cell 
leukemia is warranted.  


ORDER

The veteran's service connection claim for hairy cell 
leukemia is reopened, and service connection for this 
disability is granted.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


